Citation Nr: 1142189	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  99-03 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for loss of use of both feet (residuals of a spinal cord injury, C6 to T2). 

2.  Entitlement to restoration of a 100 percent rating for neurogenic bowel (residuals of a spinal cord injury, C6 to T2). 
	
3.  Entitlement to restoration of 20 percent rating for loss of sexual function. 

4.  Entitlement to restoration of special monthly compensation benefits on the account of loss of use of a creative organ. 

5.  Entitlement to restoration of special monthly compensation benefits on the account of loss of use of both feet. 

6.  Entitlement to restoration of special monthly compensation benefits equal to N plus K. 


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. B.G.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had verified honorable active service from June 1974 to April 1979. 

This appeal arises from June 1997 and March 1998 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that proposed and reduced the disability evaluations shown on page 1 of this decision. The Veteran appealed to the Board of Veterans' Appeals (Board) for restoration of previous disability ratings. 

The Veteran testified before an RO hearing officer in October 1997.  The Veteran and a witness testified at a videoconference personal hearing before a Veterans' Law Judge in January 2000.  Because that Veterans' Law Judge retired, the Veteran was provided the opportunity to have another personal Board hearing.  He elected another videoconference personal hearing, which was held with the Veteran testifying from the RO and the undersigned Veterans' Law Judge in Washington, DC, in April 2008. 

This case was previously remanded by the Board in December 2000 for additional treatment records and VA examinations with opinions.  The Board again remanded this case in August 2004 for additional notice, to request treatment records, and for VA specialist opinion.  A February 2006 Board decision was vacated, and the Board remanded this case again in November 2006 for consideration of records from the U.S. Social Security Administration (SSA).  Once again, in November 2007, the Board remanded this case to afford the Veteran another videoconference personal hearing, which videoconference personal hearing was held in April 2008. A copy of that transcript was added to the record. 

In a June 2008 decision, the Board determined that the reduction and termination of VA benefits listed on the title page was proper and that restoration was not warranted.  In October 2008, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). 

In a June 2011 memorandum decision, the Court reversed the Board's decision that it was proper to reduce the Veteran's disability ratings and terminate special monthly compensation benefits, as listed on the title page, and remanded these matters to the Board with instructions to reinstate the disability ratings and awards of special monthly compensation that the Veteran was receiving at the time of the March 1998 reduction decision.  The Court also concluded that because the Veteran did not argue in his brief that he was entitled to restoration of a 20 percent disability rating for loss of motor function of the middles and lower chest and for restoration of a 20 percent disability rating for bladder dysfunction, he had abandoned any appeal as to those claims.  The Court further concluded that the Board actually denied entitlement to restoration of special monthly compensation based on 38 U.S.C.A. § 1114(m) plus (k), despite the fact the Veteran was in receipt of special monthly compensation at the (n) plus (k) rate at the time of his reduction.  Thus, in response thereto, the issue has been recharacterized on the title page.




FINDINGS OF FACT

1.  By a decision in June 2008, the Board found that the reduction to a 10 percent rating for loss of use of the left foot (residuals of a spinal cord injury, C6 to T2), effective June 1, 1998 was proper and that a 100 percent rating should not be restored.   

2.  By a decision in June 2008, the Board found that the reduction to a 10 percent rating for loss of use of the right foot (residuals of a spinal cord injury, C6 to T2), effective June 1, 1998 was proper and that a 100 percent rating should not be restored.   

3.  By a decision in June 2008, the Board found that the reduction to a 10 percent rating for neurogenic bowel (residuals of a spinal cord injury, C6 to T2), effective June 1, 1998 was proper and that a 100 percent rating should not be restored. 
	
4.  By a decision in June 2008, the Board found that the reduction to a noncompensable rating for loss of use of sexual function, effective June 1, 1998 was proper and that a 20 percent rating should not be restored. 

5.  By a June 2008 decision, the Board found that termination of special monthly compensation benefits on the account of loss of use of a creative organ, effective June 1, 1998 was proper, and should not be restored. 

6.  By a June 2008 decision, the Board found that termination of special monthly compensation benefits on the account of loss of use of both feet, effective June 1, 1998 was proper and should not be restored. 

7.  By a June 2008 decision, the Board found that termination of special monthly compensation benefits equal to N plus K, effective June 1, 1998 was proper and that special monthly compensation benefits in excess of K should not be restored. 

8.  In a June 2011 memorandum decision,  the Court reversed the Board's June 2008 decision that it was proper to reduce the Veteran's disability ratings for loss of use of both feet, a neurogenic bowel, and loss of sexual functions, as well as its determinations to terminate special monthly compensation for loss of use of a creative organ, for loss of use of both feet, and based on 38 U.S.C.A. § 1114 (n) plus (k), and instructed the Board to reinstate the ratings and awards of special monthly compensation that the Veteran was receiving at the time of the March 1998 reduction decision.


CONCLUSIONS OF LAW

1.  Restoration of a 100 percent rating for the loss of use of both feet (residuals of a spinal cord injury, C6 to T2) is warranted, effective from June 1, 1998.  38 U.S.C.A. §§1114, 5107 (West 2002); 38 C.F.R. §§ 3.343, 3.344 (2011). 

2.  Restoration of a 100 percent rating for neurogenic bowel (residuals of a spinal cord injury, C6 to T2), is warranted, effective from June 1, 1998.  38 U.S.C.A. §§1114, 5107 (West 2002); 38 C.F.R. §§ 3.343, 3.344 (2011). 

3.  Restoration of a 20 percent rating for loss of sexual function is warranted, effective from June 1, 1998.  38 U.S.C.A. §§1114, 5107 (West 2002); 38 C.F.R. §§ 3.343, 3.344 (2011). 

4.  Restoration of special monthly compensation benefits on the account of loss of use of a creative organ is warranted, effective from June 1, 1998.  38 U.S.C.A. §§1114, 5107(West 2002); 38 C.F.R. §§ 3.343, 3.344 (2011). 
. 
5.  Restoration of special monthly compensation benefits on the account of loss of use of both feet is warranted, effective from June 1, 1998.  38 U.S.C.A. §§1114, 5107 (West 2002); 38 C.F.R. §§ 3.343, 3.344 (2011). 

6.  Restoration of special monthly compensation benefits equal to N plus K is warranted, effective from June 1, 1998.  38 U.S.C.A. §§1114, 5107 (West 2002); 38 C.F.R. §§ 3.343, 3.344 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2008 decision, the Board held that in a March 1998 decision, the RO properly reduced and/or terminated the benefits listed on the title page, effective June 1, 1998, and denied entitlement to restoration.  The Veteran appealed to the Court.
 
In a Memorandum Decision dated in June 2011, the Court found that the Board provided an inadequate statement of reasons or bases in finding that the reductions and terminations were proper.  The Court pointed out that reversal is the appropriate remedy in rating reduction cases where the Board fails to consider the applicable laws and regulations before finding that a reduction is proper because such failure renders the Board's decision void ab initio and not in accordance with the law.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Tatum v. Shinseki, 23 Vet. App. 152, 159 (2009); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 413, 422 (1993); Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  The Court reversed the Board's June 2008 decision that it was proper to reduce the Veteran's disability ratings for loss of use of both feet, a neurogenic bowel, and loss of sexual functions, as well as its determinations to terminate special monthly compensation for loss of use of a creative organ, for loss of use of both feet, and based on 38 U.S.C.A. § 1114 (n) plus (k), and remanded the claims with directions that the Board reinstate the ratings and awards of special monthly compensation that the Veteran was receiving at the time of the March 1998 reduction decision.

Accordingly, the Board has restored the ratings and awards of special monthly compensation addressed in the Court's June 2011 memorandum decision.


ORDER

Restoration of a 100 percent rating for the loss of use of both feet, effective from June 1, 1998, is granted, subject to the law and regulations governing the award of monetary benefits. 

Restoration of a 100 percent rating for neurogenic bowel, effective from June 1, 1998, is granted, subject to the law and regulations governing the award of monetary benefits. 

Restoration of a 20 percent rating for loss of sexual function, effective from June 1, 1998, is granted, subject to the law and regulations governing the award of monetary benefits. 

Restoration of special monthly compensation benefits on the account of loss of use of a creative organ, effective from June 1, 1998, is granted, subject to the law and regulations governing the award of monetary benefits. 

Restoration of special monthly compensation benefits on the account of loss of use of both feet, effective from June 1, 1998, is granted, subject to the law and regulations governing the award of monetary benefits. 

Restoration of special monthly compensation benefits equal to N plus K, effective from June 1, 1998, is granted, subject to the law and regulations governing the award of monetary benefits. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


